Citation Nr: 0028873	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-07 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran retired from active military duty in October 
1996, with more than 20 years of service.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  

The present case arises from a March 1999 rating action.  The 
veteran expressed his disagreement with that action, later 
that same month, and a statement of the case was issued.  The 
appeal was perfected upon the receipt at the RO of a VA Form 
9 (Appeal to Board of Veterans' Appeals) in April 1999.  
Thereafter, the case was forwarded to the Board in 
Washington, DC.  

In addition to the foregoing, the Board observes that in the 
Introduction to a decision entered by the Board in an 
unrelated matter in October 1996, the RO's attention was 
directed to matters regarding entitlement to a total 
disability rating and entitlement to an increased rating for 
heart disease, that the veteran appeared to have raised.  In 
that regard, the RO was asked to determine whether there were 
any pending claims concerning those issues, and to take the 
appropriate steps to address them.  The following month, 
(November 1996), the RO received a letter from the veteran 
and his then representative, which included a discussion of 
these issues, but it does not appear that the RO took any 
formal action to address these claims.  In order to safeguard 
the veteran's procedural rights, the Board is again 
requesting the RO to take the appropriate steps to ascertain 
whether the veteran desires to pursue claims for a total 
disability rating and an increased rating for his heart 
disease, and if so, that the necessary adjudicatory action 
take place.  

The Board also notes that in the aforementioned letter 
received from the veteran at the RO in November 1996, the 
veteran likewise appears to have raised a claim concerning 
whether new and material evidence has been presented to 
reopen a claim for service connection for the residuals of a 
radical prostatectomy.  As with the matters concerning a 
total disability rating, and an increased rating for heart 
disease, the record does not reflect that the RO has 
considered this claim.  Therefore, the RO should also take 
the steps necessary to determine whether the veteran wishes 
to pursue a claim in this regard, and if that is the case, 
enter a determination on that question.  


FINDING OF FACT

The veteran's assertion that he has glaucoma that is related 
to service is not supported by medical evidence that would 
render the claim for service connection for that disability 
plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for glaucoma.  38 U.S.C.A. § 5107 (West 
1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered, in any claim, is 
whether it is well grounded.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If it is not, 
the claim must fail and there is no further duty to assist in 
its development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert. denied, 
118 S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Veterans Appeals 
(redesignated the United States Court of Appeals for Veterans 
Claims, effective March 1, 1999), which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet.App. 
341 (1996).  See also Morton v. West, 12 Vet.App. 477, 480 
(1999) (noting that the Federal Circuit, in Epps v. Gober, 
supra, "rejected the appellant's argument that the 
Secretary's duty to assist is not conditional upon the 
submission of a well-grounded claim").  See also Schroeder 
v. West, 12 Vet. App. 184 (1999) (en banc order).  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209 (1999) 
(en banc).

Moreover, "[a]lthough the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable statutes and regulations, service connection 
may be granted for disability resulting from disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  In addition, disability which is proximately due to 
or the result of a service connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310 (1999).  

In this case, the veteran essentially contends that he 
developed glaucoma during service, or that it may be linked 
to his service connected heart disease.  In this regard, the 
only service medical record reflecting any findings 
concerning glaucoma is an October 1966 Ophthalmology referral 
showing that consideration was given to whether the veteran 
may have had that disability, based upon intraocular tension 
found on a routine physical examination.  Significantly, 
however, an actual confirmed diagnosis of glaucoma was not 
made, as these in-service findings were characterized as 
"provisional" and the referral was obviously made so as to 
make a more definitive diagnosis.  There is no subsequent 
service medical record reflecting that this follow-up care 
was accomplished, however, and the first post service medical 
record reflecting any findings relating to glaucoma is dated 
approximately 32 years later, in 1998.  At that time, the 
veteran was diagnosed to have glaucoma affecting both eyes.  
None of these current records, however, include any opinion 
by those treating the veteran, that they consider his 
glaucoma to be related in any way to service, or that any of 
the veteran's in-service medical complaints revealed the 
presence of glaucoma.  Indeed, there is no medical evidence 
of record linking the veteran's glaucoma, first diagnosed 
many years after service, to service or to any service 
connected disability.  

Since the record does not contain medical evidence that 
demonstrates the actual presence of glaucoma until more than 
30 years after the veteran's retirement from active service, 
and the record is devoid of any competent medical opinion 
linking the veteran's post-service glaucoma to service or to 
a service connected disability, it is the Board's view that 
the veteran has failed to satisfy the threshold requirement 
for submitting a well-grounded claim for service connection 
for glaucoma, as required by Caluza, supra, and as imposed by 
38 U.S.C.A. § 5107(a).

Simply stated, there is no competent evidence of a nexus 
between the veteran's active military service and his current 
disability.  Under these circumstances, there is no duty to 
assist the veteran further in the development of his claim, 
and the Board does not have jurisdiction to adjudicate it. 
Boeck v. Brown, 6 Vet.App. 14 (1993), Grivois v. Brown, 
6 Vet.App. 136 (1994).  As claims that are not well grounded 
do not present a question of fact or law over which the Board 
has jurisdiction, the claim for service connection for 
glaucoma must be denied.

In reaching this conclusion, we acknowledge the veteran's 
contentions that his glaucoma must be related service, or to 
his service connected heart disease.  The veteran's 
conclusion, however, that his glaucoma is causally linked to 
service, is not supported by any of the medical evidence of 
record, and while he submitted some medical literature 
reflecting that people with high blood pressure have a higher 
risk of developing glaucoma, there is no medical opinion 
associated with the file showing that the veteran's glaucoma 
is causally linked to his heart disease.  Sympathetic though 
we may be with the veteran's disability and his belief as to 
its origin, the Board is not competent to make any inferences 
as to medical etiology, or cause-and-effect, as to a claim 
for disability benefits without a solid foundation in the 
record, grounded in medical evidence.  See Rucker v. Brown, 
10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet.App. 171, 174 (1991) and Hatlestad v. Derwinski, 3 
Vet.App. 213 (1992).

As the veteran is not shown to possess any medical expertise, 
his contentions are not probative, and do not provide a basis 
upon which to establish a link between his service and his 
current disability.  Therefore, those contentions do not 
render his claim well grounded.  See, e.g., Voerth v. West, 
13 Vet.App. 117, 120 (1999) ("Unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); see also, Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
McManaway v. West, 13 Vet.App. 60, 66 (1999), wherein the 
Court noted that, even though the veteran had asserted 
continuity of symptomatology for a particular disorder since 
service, medical evidence is required to establish "a nexus 
between the continuous symptomatology and the current claimed 
condition, and the veteran has not submitted any such 
evidence."


ORDER

Service connection for glaucoma is denied.  




		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

